      Case: 1:20-cv-00487 Document #: 1 Filed: 01/22/20 Page 1 of 5 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SEIU LOCAL 1 & PARTICIPATING            )
EMPLOYERS HEALTH TRUST and              )
SEIU LOCAL 1 & PARTICIPATING            )
EMPLOYERS PENSION TRUST,                )             Case No:
                                        )
                          Plaintiffs,   )             Judge:
                                        )
           v.                           )             Magistrate:
                                        )
INTERNATIONAL CLEANING                  )
SERVICES, INC., an Illinois Corporation )
                                        )
                          Defendant.    )


                                       COMPLAINT

       Plaintiffs, SEIU LOCAL 1 & PARTICIAPTING EMPLOYERS HEALTH TRUST and
SEIU LOCAL 1 & PARTICIPATING EMPLOYERS PENSION TRUST, and through their
Attorneys, Robert B. Greenberg, Matthew S. Jarka, and Sam Hensel of Asher, Gittler & D'Alba,
Ltd., and complaining of Defendant, INTERNATIONAL CLEANING SERVICES, INC., state
as follows:
       1.      This action is brought under the provisions of Sections 502(g)(2), (a)(3), of the
Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C., Secs. 1132(g)(2),
(a)(3), and 1145.
       2.      Jurisdiction in this Court is based upon Sections 502(e)(1) and 502(e)(2) of
ERISA [29 U.S.C. Sec. 1132(e)(1) and (e)(2)], which states in relevant part:
               Where an action under this subchapter is brought in a district court
               of the United States, it may be brought in the district where the
               plan is administered, where the breach took place, or where a
               defendant resides or may be found, and process may be served in
               any other district where a defendant resides or may be found.

       3.      The SEIU LOCAL 1 & PARTICIPTING EMPLOYERS HEALTH TRUST and

SEIU LOCAL 1 & PARTICIPATING EMPLOYERS PENSION TRUST (“Funds”) receive
                                                 1
         Case: 1:20-cv-00487 Document #: 1 Filed: 01/22/20 Page 2 of 5 PageID #:1




contributions from numerous employers pursuant to collective bargaining agreements heretofore

entered into between Service Employees International Union Local 1 ("Union"), including

Defendant, and the Funds are maintained and administered in accordance with and pursuant to

the provisions of Section 302(c)(5) of the National Labor Relations Act, as amended, ERISA and

other applicable federal law and the Funds are administered pursuant to the terms and provisions

of a certain Restated Agreement and Declaration of Trust ("Trust Agreement").

         4.   The Funds’ offices are located at 111 East Wacker, 17th Floor, Chicago, Illinois

60601, and the Funds are administered in the Northern District of Illinois.

         5.     As provided in the Trust Agreement, Plaintiffs are required to receive, hold and

manage all monies required to be contributed to the Funds in accordance with the provisions of

the then applicable Collective Bargaining Agreement for the uses and purposes set forth in the

Trust Agreement.

         6.     Defendant is an employer engaged in an industry affecting commerce and

maintains its principal place of business at 2415 Comstock Court, Naperville, Illinois 60564.

         7.     Defendant employs or has employed persons represented for collective bargaining

purposes by the Union and agreed to be bound by the Collective Bargaining Agreement or

agreements referred to herein, by the terms of which Defendant was required to contribute to the

Funds.

         8.     Plaintiffs are advised and believe that Defendant has repeatedly failed to submit

timely contribution reports and the required payments thereon to the Funds pursuant to the terms

of the Collective Bargaining Agreement by which it was bound, all in violation of its contractual

obligations and its obligations under applicable federal statutes.


                                                  2
       Case: 1:20-cv-00487 Document #: 1 Filed: 01/22/20 Page 3 of 5 PageID #:1




       9.      As a result of the above-described omissions and breaches of agreement by

Defendant, Plaintiffs may be required to (a) deny the employee beneficiaries for whom

contributions have not been made the benefits provided under the benefit plan, thereby causing

to such employee beneficiaries substantial and irreparable damage, or (b) to provide to

employees of Defendant the benefits provided under the benefit plan, notwithstanding

Defendant's failure to make the required contributions thereto, thereby reducing the corpus of

such Funds and endangering the rights of the employee beneficiaries thereunder on whose behalf

contributions are being made, all to their substantial and irreparable injury.

       10.     Plaintiffs, in their behalf, and on behalf of all employees for whose benefit the

Funds were established, have requested Defendant to perform its obligations, but Defendant has

refused and failed to perform as herein alleged.

       11.     Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreconcilable injury and damage unless Defendant is ordered to specifically

perform all of its obligations required under the Collective Bargaining Agreement and the Trust

Agreement, and is restrained from continuing to refuse to perform as thereunder required.

       12.     Defendant is delinquent to the Funds for the period March 1, 2018 through

October 15, 2018, in the amount of $39,189.37.

       13.     Defendant's failure to pay is a violation of the Collective Bargaining Agreement

and the Trust Agreement. Plaintiffs, therefore, seek enforcement of these provisions pursuant to

Section 502(g)(2),(a)(3) and 515 of the Employee Home Security Act of 1947 (‘ERISA”), 29

U.S.C., Sec. 1132(g)(2), (a)(3), and 145.




                                                   3
       Case: 1:20-cv-00487 Document #: 1 Filed: 01/22/20 Page 4 of 5 PageID #:1




        WHEREFORE, Plaintiffs pray:

        (a)    That judgment enter in favor of Plaintiffs and against Defendant in the amount of

THIRTY-NINE THOUSAND ONE HUNDRED EIGHTY-NINE AND 37/100 ($39,189.37)

DOLLARS, or such additional amounts as may be found due and owing during the pendency of

this action.

        (b)    That Plaintiffs be awarded their costs, including reasonable attorney's fees

incurred in the prosecution of this action as provided in the Collective Bargaining Agreement

and under the applicable provisions of ERISA, as amended.

        (c)    That interest and/or liquidated damages be assessed against Defendant as

provided in the Collective Bargaining Agreement and the applicable provisions of ERISA, as

amended.

        (d)    For such other and further relief as the Court may determine just and proper.



                                             /s/ Robert B. Greenberg
                                             Asher, Gittler & D'Alba, Ltd.
                                             200 West Jackson Boulevard - Suite 720
                                             Chicago, Illinois 60606
                                             (312) 263-1500 - Fax: (312) 263-1520
                                             rbg@ulaw.com
                                             IL ARDC#: 01047558


                                             /s/ Matthew S. Jarka
                                             Asher, Gittler & D'Alba, Ltd.
                                             200 West Jackson Boulevard - Suite 720
                                             Chicago, Illinois 60606
                                             (312) 263-1500 - Fax: (312) 263-1520
                                             msj@ulaw.com
                                             IL ARDC#: 6322603

                                             /s/ Sam Hensel
                                             Asher, Gittler & D'Alba, Ltd.
                                                 4
Case: 1:20-cv-00487 Document #: 1 Filed: 01/22/20 Page 5 of 5 PageID #:1




                                200 West Jackson Boulevard - Suite 720
                                Chicago, Illinois 60606
                                (312) 263-1500 - Fax: (312) 263-1520
                                msj@ulaw.com
                                IL ARDC#: 6332797




                                   5
